Case 1:20-cv-07599-AT Document 12 Filed 09/24/20 Page 1 of 2

JUDGE TORRES

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

A PRORPSED ORDER

KEITH WHITTAKER, GRANTING
PERMISSION TO
Petitioner, COMMENCE ACTION
UNDER SEAL
v.
MHR FUND MANAGEMENT LLC, MHR Case No.

- INSTITUTIONAL ADVISORS IZ LLC, AND MHR
INSTITUTIONAL ADVISORS III LLC,

Respondents. 2 U CV 7 A 9 Q

 

Upon the oral application and the annexed Letter Motion of Peter A. Bellacosa,
dated September 16, 2020, seeking permission to commence an action for vacatur and/or
modification of an arbitration award issued in the arbitration captioned MHR Fund
Management, LLC, et al. v. Keith Whittaker under seal, and sufficient reason appearing therein
for the grant of said application, it is hereby:

ORDERED that, such application is GRANTED and, upon payment of the requisite
filing fee, petitioner Keith Whittaker shall be permitted to file commencement documents
for the aforementioned matter under seal; and it is further

ORDERED that, all documents filed in the aforementioned action shall be filed
under seal with the Clerk of the Court and kept under seal until further Order of the Court.

All persons are hereby placed on notice that the Court retains unfettered discretion
whether or not to afford confidential treatment to any confidential document or information
contained in any confidential document submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court.
ee diay RCE URE IETS Mapai
Dated: September 16, 2020 VID ten te ey tevnnakads Cy CECB.

New York, New York SO ALPCELE?P

_ ae LL.

Part I

The Abate SIDS 0 URS ALELE ES OADS 22 8 Le.,
Aae7
